SENTENCIA
Al resolver este recurso nos orientan los pensamientos que hace varios años animaron a este foro sobre la vida urbana:
En su esencia, este caso trata de uno de los valores más preciados de la vida civilizada: la vivienda, que sin ser fastuosa, sea tranquila, serena y agradable; el hogar en el cual el ser humano busca tranquilidad espiritual y física luego de un día gastado en la lucha económica de la sociedad industrial contemporánea. Torres v. Rodríguez, 101 D.P.R. 177, 178 (1973).
I
Revisamos la sentencia del Tribunal Superior, Sala de San Juan, que desestima una petición de entredicho provisional e injunction permanente incoada por el Sr. Nairn Merheb contra su vecino inmediato, Dr. Eliezer Benero Natal, por perturbarle la tranquilidad de su hogar y violar las normas mínimas de convivencia urbana.
En su demanda el señor Merheb alegó que el doctor Benero Natal permitía la acumulación descontrolada de los excrementos de sus perros que producían peste, atraían moscas y mimes, e impedía el pleno uso y disfrute de la *509propiedad de los demandantes. Sus acercamientos para solucionar esta situación han sido infructuosos.
El tribunal de instancia desestimó. Concluyó que el recurso de injunction no era el instrumento más adecuado para resolver esta controversia vecinal, y que el señor Merheb tenía otros remedios administrativos disponibles para solucionarlo. Éste oportunamente solicitó reconside-ración. En un extenso y documentado escrito relacionó todos los esfuerzos infructuosos realizados para obtener ayuda de la División de Salud Ambiental del Departamento de Salud y de la División de Maltrato de Animales del Departamento de Salud Ambiental del Municipio de San Juan. El tribunal se negó a reconsiderar, aunque expresamente hizo la siguiente reserva jurisdiccional: “que de no obtener la parte demandante un remedio adecuado a través del mecanismo de la Ley [sobre Controversias y] Estados Provisionales de Derech[o] y asi justificado debidamente el tribunal decretaría la reapertura del caso”. Apéndice, pág. 31.
Ante nos el señor Merheb señala que constituyó un abuso de discreción “al desestimar la causa de acción sin siquiera recibir evidencia sobre adecuacidad del recurso, obligando a los demandantes-recurrentes a continuar sufriendo la violación de su derecho a la intimidad”. Escrito de revisión, pág. 6. En vista de la naturaleza del planteamiento, procedemos a resolver prontamente la disposición del recurso conforme con las disposiciones de la Regla 50 de este Tribunal, 4 L.P.R.A. Ap. I-A.
Compartimos la preocupación del ilustrado foro de instancia de que los tribunales deben evitar que “en una sociedad como la nuestra con un apetito voraz por la litigación el remedio [del] injunction [se]... convierta] en un remedio ordinario”. Apéndice, pág. 30. La premisa *510subyacente es que deben agotarse las vías administrativas. Sin embargo, advertimos que dicho foro remitió el asunto a la vía judicial —Ley sobre Controversias y Estados Provisionales de Derecho, 32 L.P.R.A. see. 2871 y ss.— y no administrativo. Aclarado este extremo, en las circunstan-cias particulares del caso, resolvemos que no debió desestimar la causa de acción sin la celebración de vista. El examen cuidadoso de los documentos incluidos con el recurso revela intensamente la gravedad del problema, según percibido por la familia del señor Merheb. Han sido en vano los esfuerzos realizados ante los gobiernos municipales y estatales para resolver el problema de salud causado por la putrefacción de excrementos de perros acumulados por meses. La existencia de otras posibles soluciones administrativas no desnaturaliza la gravedad del alegado estorbo y la pronta intervención del tribunal.
Bajo el estado de derecho vigente, cuando se sufre una perturbación del derecho del disfrute del hogar, puede recurrirse al foro judicial al amparo del Art. 277 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 2761. Este precepto confiere expresamente a los ciudadanos una alternativa para solicitar y obtener un injunction con el propósito de eliminar un estorbo público. Así, en el pasado, hemos recurrido al injunction como instrumento eficaz contra estorbos para eliminar o aminorar la perturbación causada por malos olores, ruidos u otros problemas similares. Torres v. Rodríguez, supra; Ortega Cabrera v. Tribunal Superior, 101 D.P.R. 612 (1973); Figueroa Velazquez v. A.A.A., 99 D.P.R. 105 (1970); Fuentes v. Gulf, 91 D.P.R. 559 (1964); Casiano Sales v. Lozada Torres, 91 D.P.R. 488 (1964); Arcelay v. Sánchez, 77 D.P.R. 824 (1955). Como tal, lo hemos avalado al caracterizarlo de importante remedio para “salvaguardar el derecho a la propiedad, la seguridad y la salud de los ciudadanos, derechos tan fundamentales que sólo deben ser interferidos por una razón *511mayor de estado”. Véase H. Colón Cruz, Notas sobre Recursos Extraordinarios, 42 Rev. C. Abo. P.R. 445, 450 (1981).
La existencia de otros remedios en ley no impide que se expida un auto de injunction cuando esos otros no son rápidos o adecuados para evitar el daño sufrido. Después de todo, los “tribunales debemos facilitar en todo lo posible, dentro de la ley, el que tanto el Estado como las personas particulares puedan hacer efectivas las disposiciones civilizadoras de urbanismos”. Torres v. Rodríguez, supra, pág. 185. Como contraparte, el derecho a recurrir a una acción de injunction para salvaguardar el disfrute de la tranquilidad del hogar sólo debe ser derrotado por la existencia de un “remedio adecuado, rápido y eficaz”. Torres v. Rodríguez, supra, pág. 184. Y ciertamente, un remedio legal no es adecuado si la parte perjudicada ha de sufrir un daño al obligársele a utilizar una vía ordinaria no empece a que finalmente prevalezca. Véase Colón Cruz, op. cit., pág. 448.
En su resolución el tribunal de instancia denegó el auto de injunction por entender que el remedio adecuado para la reclamación se encuentra en la Ley sobre Controversias y Estados Provisionales de Derecho, Ley Núm. 140 de 23 de julio de 1974, supra. La exposición de motivos de esta ley señala que “está inspirada en proveer a la ciudadanía un mecanismo legal adecuado que le permita acudir a los tribunales para obtener la solución inmediata de ciertas controversias, superando los inconvenientes de los proce-dimientos clásicos que proveen .las leyes ordinarias”. 1974 Leyes de Puerto Rico 692. Estas controversias, incluyen aquellas basadas en estorbos que puedan dar base a acciones bajo la Ley sobre Perturbación o Estorbo, 32 L.P.R.A. sees. *5122761 y 2872(J). Sin embargo, el Art. 2 de esta ley sólo faculta a los magistrados “a resolver provisionalmente controver-sias”. (Énfasis suplido.) 32 L.P.R.A. sec. 2872.
Desde esta perspectiva, si se aceptan como ciertas las alegaciones de la demanda, notamos que el estorbo que origina la controversia comenzó en noviembre de 1985. Desde entonces se alega que se han llevado a cabo múltiples intentos para solucionarlo. Aunque de ordinario, los conflictos vecinales deben primero dilucidarse en los foros administrativos y mediante la Ley sobre Controversias y Estados Provisionales de Derecho, las condiciones de salubridad y pestilencia que alegadamente afectan la tranquilidad hogareña de la familia Merheb requieren la atención inmediata de los tribunales vía la consideración en sus méritos del recurso instado. Así cumplimos con nuestra obligación ineludible de garantizar a los ciudadanos un foro justo e imparcial para resolver sus diferencias.
Por los fundamentos expuestos, se expide el auto, se revoca el dictamen del tribunal de instancia y devuelve el caso a dicho foro para que éste asuma jurisdicción, y a la mayor brevedad posible resuelva en sus méritos su procedencia.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Alonso Alonso disiente y de acuerdo con los términos prescritos en la Regla 4(b) del Tribunal Supremo, 4 L.PiR.A. Ap. I-A, emitirá su opinión por escrito.
(.Fdo.) Bruno Cortés Trigo

Secretario General

*513—0-